Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 07/21/2021. As directed by the amendment: claim 1  has been amended; claims 2, 10, 14-30 have been cancelled and new claims 36-37 are added.  Thus, claims 1, 3-9, 11-13, and 31-35 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-13, and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the ordered sequence of discrete deposition events ensures adjacency for a plurality of adjacent cell groupings within a layer of the plurality of layers while enforcing the non-continuous deposition rule" in line 13-15 make the claim indefinite because it is not clear if the “non-continuous and spacing” happing in the air or at the surface and whether once it touches the surface it stays in separate  (discontinuous) deposition or only in the moment they are touching the surface.  Such limitation should be clearly defined. For purpose of examination, the examiner will interpret the limitation as non-continuous and spacing” happing in the air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (2017/0266728) in view of Mark (20170087632).


	For claim 1, Johnson teaches a method of manufacturing using an additive manufacturing process (fig.14A-14B and 14G) (abstract), the method comprising:
a) providing a deposition system, the deposition system configured to provide a plurality of cells to form a blank of a part (par.58, lines 1-2), wherein the blank comprises a plurality of layers (part 3222 on layer A and layer B as shown in fig.14G);
b)    with a processor (computer programmer), building a toolpath (trajectory) that includes instructions for an ordered sequence of discrete (the emitter deposit the cells in sequeueces as shown in fig.14a and 14b) deposition events that correspond to the plurality of cells (par.71, lines 1-6 and 171, lines 7-12 and par.172, lines 1-6), wherein: (i) each discrete deposition event of the ordered sequence of discrete deposition events describes the placement of a single deposited cell (par.161, lines 1-6 and par.162, lines 1-11): 
(ii) building the toolpath (the emitter follow specific path of dropping each droplet in specific location on the surface of the workpiece) includes determining an order of the ordered sequence of discrete deposition events (par.176, lines 1-15) (examiner notes that there is order of steps of emitter follow for dropping each droplets on the surface of the workpiece based on the size, temperature  and location in sequence and controlled manner by filling and building layer by layer) :
(iii) the ordered sequence of discrete deposition events ensures adjacency for a plurality of adjacent cell groupings (fig.14 shows that the four cells represent as grouping and second four cells as another groupings that are adjacent to each other and furthermore, the meaning of adjacent as having a common end point ( https://www.merriam-webster.com/dictionary/adjacent) therefore, adjacent can touching each and doesn’t have to be separated as long as the ends are touching) within a layer of the plurality of layers while enforcing the noncontinuous deposition rule, wherein each of the plurality of adjacent cell groupings comprise a cell of the plurality of cells that is adjacent to at least one other cell of the plurality of cells within the layer (as example of fig.14A where droplets 2620 are spaced apart from each other as they are deposited on the layer as shown in fig.14A and the layers are formed where the droplets were deposited one at time such that to make sure each droplets are deposited on exact location based on the size and temperature before the next droplet) (par.161, lines 1-6 and par.162, lines 1-11);
(c)    with the deposition system and based on the ordered sequence of discrete deposition events the toolpath, depositing a first layer of the blank (part 3222 on layer A as shown in fig.14G), the first layer (layer A as shown in fig.14G) comprising first plurality of deposited cells (pluralities of droplets as shown in fig.14A) that are placed in compliance with the non-continuous deposition rule (3222 as shown in fig.14G) (the layers are formed where the droplets were deposited one at time such that to make sure each droplets are deposited on exact location based on the size and temperature before the next droplet) (par.161, lines 1-6 and par.162, lines 1-11), 
 (d)    with the deposition system and based on the ordered sequence of discrete deposition events the toolpath,  depositing a second layer of the blank on the first layer (part 3222 on layer B on top of layer A as shown in fig.14G), the second layer (layer B as shown in fig.14G)  comprising a second plurality of deposited cells that are placed in compliance with the non-continuous deposition rule  (again as example of fig.14A where droplets 2620 are spaced apart from each other as they are deposited on the layer as shown in fig.14A and the layers are formed where the droplets were deposited one at time such that to make sure each droplets are deposited on exact location based on the size and temperature before the next droplet) ((par.161, lines 1-6 and par.162, lines 1-11, and par.176, lines 5-16).
Johnson fails to teach while enforcing a non-continuous deposition rule that prevents the single deposited cell from being placed adjacent to an immediately precedent single deposited cell.
Mark teaches, similar deposition process, an order of the ordered sequence of discrete deposition events while enforcing a non-continuous deposition rule that prevents the single deposited cell (206a as shown in fig.13) from being placed adjacent (the meaning of adjacent as having a common end point ( https://www.merriam-webster.com/dictionary/adjacent) therefore, adjacent can touching each and doesn’t have to be separated as long as the ends are touching) to an immediately precedent single deposited cell (206a, 206b, 206c are separated or spaced apart upon deposition on the surface by controller ) (page.7, par.73, lines 1-15). 
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the depositing process of Johnson to include a non-continuous deposition rule that prevents the single deposited cell from being placed adjacent to an immediately precedent single deposited cell as taught by Mark in order to retain higher heat, and/or heating of the soluble support surface through laser, infrared or the like to preheat the surface and thereby enable deeper penetration into the surface (Mark, par.73). 

 	For claim 3, Johnson further teaches further comprising building toolpath (trajectory) based on one or more heuristics (par.162) (the droplets are sorted and organized based on specific process such velocity, angle and the temperature for the droplets deposited on the surface using programmer).
 	For claim 4, Johnson further teaches further comprising building toolpath based on a predicted physical characteristic selected from the group consisting of stress, strain, deformation, temperature, deposited cell thermal history, and combinations thereof (par.162).
 	For claim 5, Johnson further teaches further comprising building toolpath to maximize space between a deposited cell most recently deposited and a next deposited cell to be deposited (par.162, 221).
 	For claim 6, Johnson further teaches further comprising res-sorting the ordered sequence of discrete deposition events while the blank is being formed and while enforcing the non-continuous deposition rule (par.163-165) (the droplets are re-sorted and organized again if the droplet didn’t follow the specific process such as the velocity and angle and are re-emitted again for deposition droplets are dropped in the specific process).
 	For claim 7, Johnson further teaches wherein the first layer after completion comprises a plurality of deposited cells arranged in a grid pattern (par.48 and 180) (fig.15A shows the droplets are arranged in pattern).
 	For claim 8, Johnson further teaches wherein the first layer after completion comprises a plurality of overlapping deposited cells (par.181 and 222) (fig.15B shows that overlapping droplets deposited on the layer).
 	For claim 9, Johnson further teaches wherein the deposition system is operably configured to provide a material selected from the group consisting of a metal, an alloy, a plastic, a composite, a glass, and a combination thereof (abstract).
 	For claim 11, Johnson further teaches wherein the deposition system is a welding system (par.206, lines 4-6).
  	For claim 31, Johnson in view of Stadtfeld teaches the invention as claimed and discussed above and Johnson further teaches beginning to deposit the second layer before completing deposit of the first layer (fig.14A shows where droplets 2620 are spaced apart from each other as they are deposited on the layer one at time to make sure the correct droplet based on the size and temperature is deposited on layer as shown in fig.14A) (fig.14F and 14G) (par.162 and 175-176, column 2 and 221).
	Johnson fails to teach wherein the non-continuous deposition rules prevents the single deposited cell from being placed adjacent to the immediately precedent single deposited cell, whether on a same layer of the blank or on a different layer of the blank.
Mark teaches, similar deposition process, wherein the non-continuous deposition rules prevents the single deposited cell from being placed adjacent to the immediately precedent single deposited cell, whether on a same layer of the blank or on a different layer of the blank (206a, 206b, 206c are separated or spaced apart upon deposition on the surface by controller ) (page.7, par.73, lines 1-15). 
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the depositing process of Johnson to include a non-continuous deposition rule that prevents the single deposited cell from being placed adjacent to an immediately precedent single deposited cell as taught by Mark in order to retain higher heat, and/or heating of the soluble support surface through laser, infrared or the like to preheat the surface and thereby enable deeper penetration into the surface (Mark, par.73). 

 	For claim 32, Johnson teaches the invention as claimed and discussed above and Johnson further teaches further comprising, prior to placing each single deposited cell (par.162): (a)    receiving a location temperature from a temperature sensing device, wherein the location temperature describes the present temperature at a location that is associated with that single deposited cell by the toolpath (par.162 and 166-167); and (b)    where the location temperature exceeds a defined maximum interpass temperature, perform an interpass temperature intervention (par.161, lines 1-6 and par.162, lines 1-11).
 	For claim 33, Johnson teaches the invention as claimed and discussed above and Johnson further teaches wherein performing the interpass temperature intervention comprises delaying placement of that single deposited cell until the location temperature is below the defined maximum interpass temperature (par.161, lines 1-6 and par.162, lines 1-11).
 	For claim 34, Johnson teaches the invention as claimed and discussed above and Johnson further teaches wherein performing the interpass temperature intervention comprises, while enforcing the non-continuous deposition rule, reordering the ordered sequence of discrete deposition events so that that single deposited cell is positioned later in the ordered sequence of discrete deposition events (par.161, lines 1-6 and par.162, lines 1-11).
 	For claim 35, Johnson teaches the invention as claimed and discussed above and Johnson further teaches further comprising, while building the toolpath: (a)    executing a predictive model based upon a set of specifications describing the blank of the part and the performance of the deposition system (par.182); and (b)    determining an order and a timing of each discrete deposition event based upon the predictive model and a configured goal to minimize thermal gradient throughout the blank of the part during deposition (par.182 and 198).	
 	For claim 36, Johnson teaches a method of manufacturing using an additive manufacturing process (fig.14A-14B and 14G) (abstract, lines 1-3), the method comprising:
a) providing a deposition system, the deposition system configured to provide a plurality of cells to form a blank of a part (par.58, lines 1-2), wherein the blank comprises a plurality of layers (part 3222 on layers as shown in fig.14G), and wherein each cell of the plurality of cells is adjacent to at least one other cell of the plurality of cells within the same layer (the droplets of cells as shown in fig.14A-14b shows they dropped one after another to be to make sure each droplets are deposited on exact location based on the size and temperature before the next droplet) (par.161, lines 1-6 and par.162, lines 1-11);
b)    with a processor (computer programmer), building a toolpath (trajectory) that includes instructions for an ordered sequence of discrete (the emitter deposit the cells in sequeueces as shown in fig.14a and 14b) deposition events that correspond to the plurality of cells (par.71, lines 1-6 and 171, lines 7-12 and par.172, lines 1-6), wherein: (i) each discrete deposition event of the ordered sequence of discrete deposition events describes the placement of a single deposited cell (par.161, lines 1-6 and par.162, lines 1-11); 
(ii) building the toolpath (the emitter follow specific path of dropping each droplet in specific location on the surface of the workpiece) includes determining an order of the ordered sequence of discrete deposition events (par.176, lines 1-15) (examiner notes that there is order of steps of emitter follow for dropping each droplets on the surface of the workpiece based on the size, temperature  and location in sequence and controlled manner by filling and building layer by layer) :
(iii) the ordered sequence of discrete deposition events ensures adjacency for a plurality of adjacent cell groupings within a layer of the plurality of layers while enforcing the noncontinuous deposition rule, wherein each of the plurality of adjacent cell groupings comprise a cell of the plurality of cells that is adjacent to at least one other cell of the plurality of cells within the layer (as example of fig.14A where droplets 2620 are spaced apart from each other as they are deposited on the layer as shown in fig.14A and the layers are formed where the droplets were deposited one at time such that to make sure each droplets are deposited on exact location based on the size and temperature before the next droplet) (par.161, lines 1-6 and par.162, lines 1-11);
(c)    with the deposition system and based on the ordered sequence of discrete deposition events the toolpath, depositing a first layer of the blank (part 3222 on layer A as shown in fig.14G), the first layer (layer A as shown in fig.14G) comprising first plurality of deposited cells (pluralities of droplets as shown in fig.14A) that are placed in compliance with the non-continuous deposition rule (3222 as shown in fig.14G) (the layers are formed where the droplets were deposited one at time such that to make sure each droplets are deposited on exact location based on the size and temperature before the next droplet) (par.161, lines 1-6 and par.162, lines 1-11), 
 (d)    with the deposition system and based on the ordered sequence of discrete deposition events the toolpath,  depositing a second layer of the blank on the first layer (part 3222 on layer B on top of layer A as shown in fig.14G), the second layer (layer B as shown in fig.14G)  comprising a second plurality of deposited cells that are placed in compliance with the non-continuous deposition rule  (again as example of fig.14A where droplets 2620 are spaced apart from each other as they are deposited on the layer as shown in fig.14A and the layers are formed where the droplets were deposited one at time such that to make sure each droplets are deposited on exact location based on the size and temperature before the next droplet) ((par.161, lines 1-6 and par.162, lines 1-11, and par.176, lines 5-16).
Johnson fails to teach while enforcing a non-continuous deposition rule that prevents the single deposited cell from being placed adjacent to an immediately precedent single deposited cell.
Mark teaches, similar deposition process, an order of the ordered sequence of discrete deposition events while enforcing a non-continuous deposition rule that prevents the single deposited cell (206a as shown in fig.13) from being placed adjacent to an immediately precedent single deposited cell (206a, 206b, 206c are separated or spaced apart upon deposition on the surface by controller ) (page.7, par.73, lines 1-15). 
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the depositing process of Johnson to include a non-continuous deposition rule that prevents the single deposited cell from being placed adjacent to an immediately precedent single deposited cell as taught by Mark in order to retain higher heat, and/or heating of the soluble support surface through laser, infrared or the like to preheat the surface and thereby enable deeper penetration into the surface (Mark, par.73). 

 	For claim 37, Johnson teaches a method of manufacturing using an additive manufacturing process (fig.14A-14B and 14G) (abstract, lines 1-3), the method comprising:
 	a) providing a deposition system, the deposition system configured to provide a plurality of cells to form a blank of a part (par.58, lines 1-2), wherein the blank comprises a plurality of layers (part 3222 on layers as shown in fig.14G)
 	(b) with a processor (computer programmer), building a toolpath (trajectory) that includes instructions for an ordered sequence of discrete (the emitter deposit the cells in sequeueces as shown in fig.14a and 14b) deposition events that correspond to the plurality of cells (par.71, lines 1-6 and 171, lines 7-12 and par.172, lines 1-6), wherein each discrete deposition event of the ordered sequence of discrete deposition events describes the placement of a single deposited cell, and building the toolpath includes determining (example of fig.14A where droplets 2620 are spaced apart from each other as they are deposited on the layer as shown in fig.14A and the layers are formed where the droplets were deposited one at time such that to make sure each droplets are deposited on exact location based on the size and temperature before the next droplet) ((par.161, lines 1-6 and par.162, lines 1-11, and par.176, lines 5-16), for each layer of the plurality of layers:
 	(i) a first set of discrete deposition events that, when performed, will result in a first plurality of deposited cells (par.161, lines 1-6 and par.162, lines 1-11);
 	(i) a second set of discrete deposition events that, when performed, will result in a second plurality of deposited cells that includes the first plurality of deposited cells, and that are interconnected in a plurality of hollow hexagonal arrays (figure 14G shows that filling each layer will cells and figure 14H shows that  hexagonal arrays) ((par.176, lines 5-16 and par.177, lines 1-3); and
 	(ii) a third set of discrete deposition events that, when performed, will result in a third plurality of deposited cells that includes the second plurality of deposited cells, and wherein the centers of the plurality of hollow hexagonal arrays are filled (figure 14G shows that filling each layer will cells and figure 14H shows that  hexagonal arrays) ((par.176, lines 5-16 and par.177, lines 1-3); and
 	(c) with the deposition system and based on the ordered sequence of discrete deposition events of the toolpath, depositing each of the plurality of layers (examiner notes that the droplets were deposited one at time such that to make sure each droplets are deposited on exact location based on the size and temperature before the next droplet layer by layer) ((par.161, lines 1-6 and par.162, lines 1-11, and par.176, lines 5-16).
	Johnson fails to teach deposited cells that are not adjacent to any other deposited cells within that layer. 
Mark teaches, similar deposition process, deposited cells (206a as shown in fig.13) that are not adjacent to any other deposited cells within that layer (206a, 206b, 206c are separated or spaced apart upon deposition on the surface by controller ) (page.7, par.73, lines 1-15). 
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the depositing process of Johnson to include deposited cells that are not adjacent to any other deposited cells within that layer as taught by Mark in order to retain higher heat, and/or heating of the soluble support surface through laser, infrared or the like to preheat the surface and thereby enable deeper penetration into the surface (Mark, par.73). 


Claims 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (2017/0266728) in view of Mark (20170087632) as applied to claims above, and further in view of Twelves et al (2008/0201008).
For claim 12, Johnson, as modified by Mark, teaches all the limitation as previously set forth except for machining the blank to form the part.
Twelves teaches a similar deposition material, machining the blank to form the part (using laser machining, par.40, lines 1-5).
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the depositing process of Johnson, as modified by Mark,  to include machining as taught by Twelves for the purpose of providing shape making, tolerances, and surface finish requirements in order to bring the part within acceptable tolerance (Twelves, par.50). 

	For claim 13, Johnson in view of Mark and Twelves teaches the invention as claimed and discussed above; except for, wherein machining the blank comprises removing less than 30 percent of the blank to form the part.
	Twelves further teaches wherein machining the blank comprises removing less than 30 percent of the blank to form the part (par.26, lines 8-11 and par.50) (the prior art Twelves try to remove material in machining as minimum as possible and since the claim states that less than 30 percent removal, that can include zero removal.
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the depositing process of Johnson, as modified by Mark,  to include machining and removing  as taught by Twelves for the purpose of providing shape making, tolerances, and surface finish requirements in order to bring the part within acceptable tolerance (Twelves, par.50). 


Response to Amendments/Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Johnson fails to teach a non-continuous deposition rule for claim.  However, examiner respectfully disagrees with applicant because Johnson teaches, as shown in fig.14a and 14b, that deposition of two strings or series of super-heated droplets 2620 is shown that are scanned to specific locations on the workpiece during fabrication, the droplet impact processes are determined by throw velocity 2630 and the temperature of the Super-heated droplets 2620, droplet spacing between coincident deposition 2660, droplet deposition spacing 2650 and the temperature controlled substrate 2610, all of which may be computer controlled analogous to the way G-Code plans the operation of a CNC machine tool, therefore, that the reference of Johnson meets all the structural limitations of the claimed structure to perform the recited functions, as discussed above.
Applicant argues that the combined prior arts fails to teach or suggest all of the limitations recited in amended independent claim 1. However, examiner respectfully disagrees with applicant because Johnson of having computer program to determine which emitter contributes what element of each part, and in what sequence, involves complex computations for the control system, and the choreography is suitably computed prior to the deposition process to reduce the computational burden/power of the control system during run time, with multiple emitters enable coverage for any heads which may be rendered inoperable during manufacture, facilitated by onboard computing power to maintain continued optimum growth. Multiple emitters may be configured to emit different metal compositions, and different droplet sizes and frequencies and furthermore, the computer program configured to steer one or more droplet streams from the cluster of droplet emitters to one or more programmed locations on the workpiece; and a positioning system coupled to at least one cluster of droplet emitters in the multiple droplet emitters, and configured to position the cluster of droplet emitters at a target angle of attack relative to the workpiece. furthermore, the secondary reference, Mark, teaches method of molten metal jetting for additive manufacturing, a wire of solid metal is fed along a material feed path, the melt reservoir is pressurized to a predetermined pressure insufficient to eject droplets, and a pressure oscillation is generated in the molten metal in the reservoir to force one or both of jetting of the molten metal through a nozzle and/or formation of molten metal droplets by surface tension at the nozzle, therefore, that the combinations of reference of Johnson with Mark meets all the structural limitations of the claimed structure to perform the recited functions, as discussed above.
With respect to dependent claims, Applicant refers to the arguments presented with respect to claim 1 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761